DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Landry (D759906).
In re claim 1, with reference to Figures 1 and 2, Landry discloses a control handle for a collar or harness for an animal, the control handle comprising: a loop member comprising an endless loop for grasping by an individual; and a retention member attached to and extending at a substantially right angle from said loop member, said retention member having a first attachment point and a second attachment point, wherein said loop member encircles an attachment section of the collar or harness that extends around the neck of the animal when said first attachment point of said retention member is attached to said second attachment point of said retention member.
In re claim 6, with reference to Figures 1 and 2, Landry discloses wherein said first attachment point and said second attachment point of said retention member are selectively attached by a fastener.
In re claims 8 and 17, with reference to Figures 1 and 2, Landry discloses wherein said fastener comprises hook and loop material, snaps, or interlocking clips.
In re claim 11, with reference to Figures 1 and 2, Landry discloses a control handle for a collar or harness for an animal, the control handle comprising: a loop member comprising an endless loop; and a retention member attached to and extending at a substantially right angle from said loop member, said retention member having a first attachment point and a second attachment point; wherein a portion of said loop member is configured to extend under an attachment section of the animal collar or harness that extends around the neck of the animal to form a pair of grasping loops for grasping by an individual when said first attachment point of said retention member is attached to said second attachment point of said retention member.
In re claim 13, with reference to Figures 1 and 2, Landry discloses wherein said retention member is positioned between lateral edges of said loop.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landry (D759906).
In re claims 2, 12, and 20, Landry discloses the claimed invention as described above except for the specific material. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Landry to be made from any known, suitable material including fabric, leather, polymeric material, or rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claims 4-5 and 14-15, Landry appears to disclose what could be considered a grasping member given the broadest reasonable definition of the term. However if not, it would have been obvious to one having ordinary skill in the art before the effective filing date to have provided a known form of a  grasping member, including a tube, since grasping members on handles are old and well-known in the art. 
In re claim 16, with reference to Figures 1 and 2, Landry discloses wherein said first attachment point and said second attachment point of said retention member are selectively attached by a fastener.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644